Citation Nr: 0925722	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from August to December 
1978.

This case was last before the Board of Veterans' Appeals 
(Board) in January 2009, at which time, it was remanded for 
further development.  Following the requested development, 
the RO confirmed and continued its denial of entitlement to 
service connection for psychiatric disability.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDING OF FACT

A chronic psychiatric disorder was first manifested many 
years after service, and the preponderance of the competent 
evidence of record is against finding that such a disorder is 
in any way related thereto.


CONCLUSION OF LAW

A chronic psychiatric disorder is not the result of disease 
or injury incurred or aggravated in service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in April 2002 correspondence and a June 2003 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The case was readjudicated in a December 2006 
supplemental statement of the case.  The December 2006 
supplemental statement of the case provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the requisite notice was harmless error.  In 
this regard, the content of the April 2002 correspondence and 
the June 2003 statement of the case complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
afforded a meaningful opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and his claim was readjudicated in December 2006.  
Hence, the actions taken by VA cured the error in the timing 
of notice, and the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The report of the Veteran's service enlistment examination is 
negative for any complaints or clinical findings of a 
psychiatric disability.  

In September 1978, the Veteran was treated for complaints of 
nervousness, depression, and homesickness.  The health care 
provider found no psychiatric disease and cleared the Veteran 
for duty.

In October 1978, the Veteran was treated for extreme 
nervousness and complaints of anorexia and insomnia.  He 
expressed a desire to leave the service.  The diagnosis was 
an adjustment problem.  He was referred to the Mental Hygiene 
Clinic for further consultation.  

At the Mental Hygiene Clinic, the Veteran reported that on 
two occasions prior to service he had been seen for anxiety.  
During the consultation, he complained of trouble breathing, 
a decreased appetite, an upset stomach, weight loss, back 
pain, and difficulty falling asleep.  Following the 
consultation, the diagnosis was anxiety with somatization and 
hyperventilation.  The examiner found no evidence of a 
psychosis or depression.

In December 1978, pursuant to his commander's recommendation, 
the Veteran was discharged from service, due to a lack of 
self-discipline, attitude and motivation, as well as a lack 
of academic capability necessary to obtain a military 
occupational specialty.  He was informed of his right to 
submit a rebuttal; however, he chose not to do so.  He also 
declined to have a separation examination, prior to his 
discharge from service.

Private medical records dating from 1979 to 1985 reveal no 
complaints or findings pertaining to a psychiatric disorder.

In 1990, the Veteran was seriously injured at work when a 
tree limb fell on him, fracturing his neck.  Thereafter, he 
was awarded Social Security disability benefits based on 
disorders that were unrelated to a psychiatric illness.  
During follow-up treatment, the Veteran complained of memory 
problems and difficulty sleeping.

In February 1991, the neurosurgeon who treated the Veteran 
for his neck injury, referred the Veteran for a psychiatric 
consultation with D. R. S., M.D.  Following the consultation, 
Dr. S. diagnosed the Veteran with chronic pain syndrome 
secondary to his job-related injuries in 1990.  Thereafter, 
the Veteran continued to be seen for psychiatric treatment by 
VA, as well as private health care providers.

In March 1991, the Veteran underwent a Minnesota Multiphasic 
Personality Inventory 2 examination which revealed that the 
most likely diagnosis for the Veteran's profile was a 
schizophrenic disorder.  It was opined, however, that a major 
affective disorder also needed to be considered.

In March 1997, the Veteran underwent a clinical interview 
with a Licensed Psychological Associate from the North 
Carolina Disability Determination Services.  The examiner 
notated that the Veteran did not appear depressed, anxious, 
or having any problems with psychosis.  While some memory 
problems were noted, a psychiatric disorder was not 
diagnosed.

In February 2003, the Veteran submitted a treatment note from 
Dr. F. M.  Dr. M. reported that he had been treating the 
Veteran since 1994.  Dr. M. noted that the Veteran had no 
problems when he went into service and stated he had seen 
papers which showed the Veteran had been cleared for active 
duty.  Dr. M. stated that the Veteran had received a medical 
discharge.  He further noted that the Veteran had been 
relieved of duty due to academic failure but opined that the 
Veteran had been discharged for psychiatric reasons.

In July 2003, during a hearing at the RO, the Veteran 
testified that when he was in the military he began to 
withdraw and was not himself.  After service, he reportedly 
withdrew from his family and did not want to be around others 
due to nervousness.  He testified that he had thought about 
hurting himself and others.

In May 2005, the Veteran underwent a psychological review T. 
C., Ph.D.  It was noted that the Veteran had been discharged 
from the service due to medical reasons.  The Veteran stated 
that there were times when he felt that he could not control 
his emotions, and times when he became so angry that he felt 
like hurting someone.  The examiner diagnosed the Veteran 
with a five year history of severe depression with 
hallucinations and past substance abuse.  The Veteran 
reportedly did not understand the reason for his service 
discharge, and he denied any preservice problem.  

In March 2006, the Veteran underwent a VA psychiatric 
examination.  The claims file was available and reviewed by 
the examiner.  The Veteran reported that he was first treated 
for emotional problems at VA in the mid-1990s and by a 
community psychiatrist from 1991-1994.  VA notes indicated 
that he was suffering from depressed symptoms secondary to 
his physical disability.  The examiner notated that the 
Veteran focused on his low self-image and depression 
secondary to his physical disability.  Following the 
examination the examiner diagnosed the Veteran with an 
adjustment disorder with a mixed anxiety and depressed mood.

Although the VA examiner opined that the Veteran's current 
emotional disorder was not due to his military experiences, 
he noted that the Veteran clearly had an onset of an anxiety 
disorder in the military.  The VA examiner further noted that 
the Veteran may have initially struggled with continued 
symptoms following discharge from the service but that there 
was no evidence of a psychosis or significant psychopathology 
until much later.  The examiner reported that the Veteran had 
married and started a family, had become employed, and had 
been fairly successful economically.  The examiner then 
stated that the Veteran's disorder had developed as a result 
of his 1990 work accident.  He noted that the Veteran had 
begun psychiatric treatment shortly thereafter in an attempt 
to adjust to his disability.  The VA examiner opined that 
while there might be some underlying chronic anxiety, it 
could not be identified or separated from his significant 
adjustment reaction secondary to his nonservice connected 
postservice physical disability.

Following the Veteran's March 2006 VA psychiatric 
examination, the RO received records from the Fayetteville VA 
Medical Center reflecting the Veteran's treatment for various 
disabilities from November 2004 through October 2008.  Those 
disabilities included a major depressive disorder with 
psychotic features.

The Law and Regulations

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his own interest is of no force and effect if other 
data do not establish the fact.  38 C.F.R. § 3.304(b)(3).  
Moreover, a recorded history provided by a lay witness does 
not constitute competent medical evidence of a chronic 
preservice condition, even though the Veteran's account of 
his preservice illnesses was recorded by medical examiners.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, there must be competent 
evidence of (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).

That an injury or disease may have occurred in service is not 
enough.  There must be competent evidence of chronic 
disability resulting from that disease or injury.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

For certain disabilities, such as psychoses, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
He may still show a direct link between the disability in 
question and service.  Indeed, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Analysis

The Veteran contends that his current psychiatric disability 
was first manifested in service by anxiety and suggests that 
he was discharged from service due to that disorder.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the evidence is negative for any complaints or 
clinical findings of psychiatric disability at the time of 
the Veteran's entry into service.  During service, he 
reported two episodes of anxiety prior to entry on active 
duty.  However, his unsubstantiated report, without more, in 
not sufficient to show that he, in fact, had anxiety prior to 
service.  38 C.F.R. § 3.304.  In this regard, statements from 
the Veteran's family indicate that prior to service, he was 
outgoing, happy, and carefree.  They give no indication of 
any preservice psychiatric disability.  Because there is no 
competent evidence to support the Veteran's assertions, and 
the Board presumes that he was psychiatrically sound prior to 
his entry into service. 

On several occasions in service, the Veteran was treated for 
complaints of depression and anxiety and associated somatic 
complaints.  Although there were diagnoses of an adjustment 
disorder and anxiety, the record in service was negative for 
a chronic psychiatric disability.  Indeed, there was no 
evidence of chronic psychiatric symptomatology for 
approximately twelve years after the Veteran's discharge from 
service.  In fact, he received no further psychiatric 
treatment until the early 1990's, when he was seriously 
injured in a work-related accident.  While not dispositive, 
the absence of continuing medical treatment tends to rebut 
the Veteran's contentions of service incurrence.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000).  

Since the early 1990's, the Veteran has been followed for 
chronic pain syndrome and psychiatric disability, variously 
diagnosed as schizophrenia, an adjustment disorder with mixed 
anxiety and a depressed mood, and a major depressive disorder 
with psychosis.  In February 2003, Dr. F.M. suggested that 
the Veteran had received a medical discharge from service due 
to psychiatric problems, and in May 2005, Dr. C. reported 
that the Veteran had been discharged from the service due to 
medical reasons.  However, those statements were based on a 
history reported by the Veteran.  A bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Indeed, neither Dr. M. nor Dr. C. cited any 
supporting medical evidence or documented incident in-
service, and there is no evidence that either reviewed the 
Veteran's claims file.  Moreover, the probative weight of Dr. 
M.'s opinion is reduced by his failure to explain the basis 
for that opinion.  In fact, there is contemporaneous evidence 
on file which directly contradicts Dr. M.'s opinion.  For 
example, the Veteran's separation document, DD 214, shows 
that he received an honorable discharge.  The DD-214 is 
negative for evidence of a medical reason for discharge.  
Indeed, the contemporaneously prepared evidence shows that 
the Veteran was discharged due to a lack of self-discipline, 
attitude and motivation, and academic deficiency.  The 
Veteran was informed of those reasons and offered an 
opportunity to file a rebuttal but chose not to do so.  
Although he had received psychiatric treatment in service, 
there was no evidence of chronic psychiatric disability.  
Such contemporaneous evidence diminishes the probative value 
of Dr. M.'s opinion.  See, e.g., Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (Contemporaneous evidence has greater probative 
weight than history as reported by the Veteran.)  
Nevertheless, in March 2006, the Veteran was examined by VA 
to determine the nature and etiology of any psychiatric 
disability found to be present.  

While the March 2006 VA examiner opined that the Veteran may 
have had anxiety in-service, he concluded that the 
appellant's current symptomatology was not related to his 
military experiences.  Rather, he concluded that the 
Veteran's psychiatric disability was associated with a 1990 
non service connected work injury.  That conclusion was 
based, in part, on the examiner's review of the Veteran's 
claims file and is buttressed by the fact that the Veteran 
did not seek psychiatric treatment until a severe postservice 
job-related accident.  Therefore, it carries more probative 
value than the opinion of Dr. M.

The only other reports of a relationship between the 
Veteran's current psychiatric disability and his psychiatric 
problems in service come from the Veteran and his family 
members who have submitted statements in support of his 
claim.  As a lay persons, however, they are only qualified to 
report on matters which are capable of lay observation.  They 
are not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, their 
unsubstantiated opinions cannot be considered competent 
evidence of service connection.  

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
the claim.  Indeed, that evidence is negative for a nexus 
between the Veteran's current psychiatric disability and his 
problems in service.  Therefore, he cannot meet the criteria 
for service connection, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a chronic psychiatric 
disorder is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


